Citation Nr: 0924280	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-12 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for plantar warts on 
the right foot.

2.  Entitlement to service connection for residuals of right 
wrist surgery.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis in both 
feet.

4.  Entitlement to a disability rating in excess of 50 
percent for service-connected bilateral pes planus with 
painful callosities (previously plantar warts of the left 
foot).

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 
to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

As a preliminary matter, the Board notes that the Veteran has 
questioned whether he is entitled to an additional 10 percent 
compensation rating for his service-connected bilateral pes 
planus with painful callosities by application of the 
bilateral factor, which provides: "When a partial disability 
results from disease or injury of . . . both legs . . . the 
ratings for the disabilities of the right and left sides will 
be combined as usual, and 10 percent of this value will be 
added . . . before . . . converting to degree disability."  
38 C.F.R. § 4.26.  The Board observes that this rule is 
inapplicable in the Veteran's case because he does not have a 
disability that permits the first step required by the 
regulation for application of the bilateral factor, i.e., the 
combination of separately rated compensable disabilities in 
paired extremities.  The degree of disability resulting from 
bilateral involvement is structured into the diagnostic code 
for pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
The bilateral factor is correctly applied when, for example, 
a specific diagnostic code provides an evaluation for a 
bilateral condition (e.g., 50 percent for bilateral flat feet 
under Diagnostic Code 5276) and there is an independently 
ratable additional condition in one of the involved 
extremities, such as 20 percent for left leg muscle damage 
evaluated under Diagnostic Code 5311.  The Veteran's case 
does not fit those circumstances, and the schedular rating of 
his bilateral pes planus with painful callosities may not be 
augmented by application of the bilateral factor. 

As discussed below, the Board reopens the Veteran's claim for 
service connection for arthritis in both feet, but remands 
the merits of the claim for additional development.  In 
addition, the issues of an increased disability rating for 
bilateral pes planus with painful callosities and for a TDIU 
are also remanded.  These three issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Plantar warts on the right foot may be reasonably linked 
to the service-connected bilateral pes planus with painful 
callosities.

2.  The evidence of record fails to show the Veteran has any 
residuals from the April 2007 surgery to excise a ganglion 
cyst from his right wrist, or that the ganglion cyst is 
related to service.

3.  The RO denied service connection for arthritis in both 
feet in a September 1986 rating decision.  The Veteran did 
not appeal that decision, and it is final.

4.  Some of the new evidence submitted subsequent to 
September 1986 in support of the Veteran's claim for service 
connection for arthritis in both feet is material.



CONCLUSIONS OF LAW

1.  Service connection for plantar warts on the right foot is 
warranted.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2008).

2.  Service connection for residuals of right wrist surgery 
is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

3.  The September 1986 RO rating decision that denied service 
connection for arthritis in both feet is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2008).

4.  New and material evidence has been received, and the 
Veteran's claim for service connection for arthritis in both 
feet is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the Veteran in 
January 2005, prior to the initial AOJ decision on his claim 
for service connection for residuals of right wrist surgery.  
The Board finds that the notice provided fully complies with 
VA's duty to notify.  Likewise, the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the Veteran submitted evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the Veteran, and any error 
in this regard is harmless.   

With regard to the Veteran's claim to reopen for service 
connection for arthritis of both feet, as discussed below, VA 
must both notify the claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To 
satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.
The Board finds that new and material has been received 
sufficient to reopen the claim.  Thus, any deficiency in the 
notice provided in October 2002 is not prejudicial to the 
Veteran as his claim to reopen has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Finally, the Board notes that the Veteran has not been given 
compliant notice regarding his claim for service connection 
for plantar warts on the right foot.  However, in this 
decision, the Board grants service connection for this 
condition, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify 
and assist is necessary as to this issue.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim for service connection 
for plantar warts on the right foot in December 2002, 
September 2004 and March 2006.  The Board also notes that a 
VA foot examination was conducted in October 2000 that is 
relevant to this claim, and the report is in the claims file.  

As for the Veteran's claim for service connection for 
residuals of right wrist surgery, VA is not obligated to 
obtain a medical examination in relation to this claim 
because there is no medical evidence indicating that the 
Veteran's has any currently diagnosed residuals from surgery 
conducted in April 2007 to excise a ganglion cyst from the 
right wrist.  Moreover, there is no competent medical 
evidence indicating that the ganglion cyst was incurred in 
service or is otherwise related to any incident therein.  
38 C.F.R. § 3.159(c)(4)(i)(C).  

II.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

Plantar Warts on Right Foot

The claims file shows that the Veteran was originally 
service-connected for plantar warts on the left foot.  
However, in an April 2001 rating decision, the RO revised the 
characterization of the Veteran's service-connected 
disability to include callosities of the right foot as 
secondary to the service-connected left foot disability.  The 
service connected disability thus became bilateral pes planus 
with painful callosities, with history of plantar warts left 
foot.  In doing so, it relied upon an October 2000 VA 
examination report that found there was no evidence that the 
Veteran ever had plantar warts, but that he has had bilateral 
callosities and pes planus.  The present claim arises from a 
November 2004 rating decision in which the RO denied service 
connection for plantar warts on the right foot.  

After reviewing the evidence, the Board notes the record is 
confused as to whether the Veteran has plantar warts on his 
right foot or whether these are the painful calluses that 
were service-connected in the April 2001 rating decision.  
The October 2000 VA examiner reported findings of three 
callosities on the right foot - one medially, one laterally 
and one at the base of the big toe medially.  He indicated 
there was no evidence of plantar warts.  This same examiner 
conducted a limited examination in September 2004, again 
finding thick tender calluses of both sides of the soles of 
both forefeet and of the medial right big toe.  No plantar 
warts were found.  A December 2002 VA examination also found 
evidence of callosities, but no warts.  

However, in March 2006, the Veteran underwent another 
examination that was conducted by the same examiner who did 
the October 2000 and September 2004 examinations.  This time, 
the examiner reported that the Veteran had shaved down 
plantar warts on the soles of the feet at the base of the big 
toe and laterally over the metatarsal head of the right foot.  
The same locations where he previously described calluses.  
He also stated there was a callus on the right foot over the 
medial metatarsal head.

In addition, recent private medical records shows the Veteran 
has received treatment by a podiatrist for corns and 
calluses, yet a January 2006 treatment note indicates there 
were warts.  The file also contains photocopies of 
photographs of the Veteran's feet taken in October 2003 that 
clearly show the Veteran has some type of lesions in the 
locations described in the records summarized above.  

As stated, service connection has already been granted for 
painful callosities of the right foot but the medical 
evidence seems to interchangeable describe them as both 
calluses and warts.  This raises reasonable doubt as to the 
pathology of the painful lesions on the Veteran's right foot, 
and with service connection already in effect for calluses on 
that foot, the Board resolves that doubt in favor of the 
Veteran and grants service connection for plantar warts on 
the right foot.  The Veteran's appeal is, therefore, granted.

Residuals of Right Wrist Surgery

The Veteran alleges that he has a right wrist disorder that 
is related to treatment he received in service for complaints 
related to his right wrist.  He testified at the hearing in 
January 2009 that he had surgery on his wrist to remove a 
ganglion cyst.  He testified that he began dropping things at 
work and realized something was wrong.  He went to the 
doctor, who told him he had something wrong with the carpal 
tunnel in his right hand.  He testified that he remembers 
going to the doctor in 2002 and also before that when he 
worked at the Postal Service (i.e., not that he did not 
follow up on it, but that he went to the doctor when it 
bothered him).  He also testified that he was told by his 
doctor that he has spinal stenosis with radiculopathy in the 
right upper extremity.  However, the Veteran also admitted 
that he had no residuals or sequela relating to the right 
wrist at the time he was discharged from service, and nothing 
until he had surgery.  He also conceded that no doctor has 
ever told him that any of his problems related to his right 
wrist are related to the incident in service.  

The Board notes that, in January 2006, the Veteran filed 
claims for service connection specifically for carpal tunnel 
syndrome and cervical spine stenosis with right upper 
extremity radiculopathy.  These claims were denied in a June 
2006 rating decision.  The Veteran did not appeal the denial 
of these claims.  Thus, that decision is final.  38 U.S.C.A. 
§ 7105.  As the denial of service connection for those 
disorders was not appealed, the Board has no jurisdiction to 
consider whether the Veteran's carpal tunnel syndrome and 
cervical spine stenosis with right upper extremity 
radiculopathy are related to service.  Thus, the Board will 
only consider whether the Veteran has any other disorder with 
his right wrist that may be related to service.

In April 2007, the Veteran filed a claim in which he 
specifically stated he was seeking service connection for 
"surgery on the right wrist extremity soft tissue mass in 
the first extensor compartment.  Treatment consisted of hand 
splints, MRI and surgery as stated in Veteran's hospital 
medical records.  Surgery was performed on 4/23/07 on wrist 
[right]."  

VA treatment records in the claims file show that, on April 
23, 2007, the Veteran underwent excision of a right wrist 
mass.  A surgery note from the attending physician indicates 
that "a deep rubbery mass was removed from the snuffbox/STT 
joint; radial artery, tendons, and sensory nerve were 
protected."  The procedure was performed without incident, 
and the patient tolerated the procedure well.  A follow up 
treatment note from April 30th indicates pathology gave a 
final diagnosis of dense fibrous tissue interspersed with 
medium sized vessels consistent with a fibroma of the tendon 
sheath.  This was subsequently characterized as a ganglion 
excision.  

Service treatment records show that the Veteran was seen in 
August and September of 1975 with complaints of lack of 
mobility and weakness of the right wrist when lifting heavy 
objects.  X-rays of the right wrist were noted as being 
normal.  The impression was wrist problem, unknown sort.  The 
service treatment records are silent for any treatment for a 
ganglion cyst involving the right wrist including surgery to 
excise one.  The separation examination conducted in July 
1976 is negative for any findings of an abnormality of the 
right wrist.

Based on the foregoing, the Board finds that the evidence 
fails to establish entitlement to service connection for 
residuals from the right wrist surgery in April 2007 to 
excise a ganglion cyst.  First, the claims file contains no 
medical evidence establishing that the Veteran has any 
diagnosed residuals from the ganglion cyst or its excision.  
The VA treatment records indicate, however, that the Veteran 
was doing well with only mild pain one week after surgery.  
No residual disability was noted.

Furthermore, even if the Veteran has residuals from the 
excision of the ganglion cyst, there is no competent medical 
evidence linking the ganglion cyst to the treatment in 
service in 1975 for complaints of lack of mobility and 
weakness of the right wrist.  The only evidence establishing 
a link is the Veteran's own testimony.  As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, his statements are 
afforded little weight as to whether a nexus exists between 
the right wrist ganglion cyst excised in 2007 and the 
treatment for the right wrist complaints in service in 1975.  
Moreover, the Veteran conceded at the hearing that no doctor 
has made a connection between the incident in service and the 
current condition that required surgery.  

Finally, although the Veteran stated that he sought treatment 
for problems with his right wrist in 2002 and even before 
that when he worked at the Postal Service, there is no 
evidence of the presence of a ganglion cyst until 2007, more 
than 30 years after the Veteran's discharge from service.  
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  The claims file contains private treatment records 
from 2003 through 2006 that show the Veteran was treated for 
right carpal tunnel syndrome and, in fact, underwent surgery 
for this condition in April 2006.  None of these treatment 
records indicate the presence of a ganglion cyst or other 
mass in the Veteran's right wrist at that time.  Thus, the 
medical evidence of record fails to establish the presence of 
a ganglion cyst in the right wrist prior to 2007.  Service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000).  In the present case, there is 
clear evidence contradicting the assertion that the ganglion 
cyst was present in the right wrist since service.  Thus, a 
continuity of symptomatology has not been shown.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that service 
connection is warranted for residuals of right wrist surgery.  
The preponderance of the evidence being against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.

III.  Claim to Reopen

The Veteran's claim for service connection for arthritis in 
both feet was last denied by the RO in a rating decision 
issued in September 1986.  Rating actions are final and 
binding based on evidence on file at the time the Veteran is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a Notice of Disagreement with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The 
Veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  With claims to reopen filed on or after August 29, 
2001, such as this one, "new" evidence is defined as 
evidence not previously submitted to agency decision makers 
and "material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received 
subsequent to the last final rating decision, September 1986 
in the present case, is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Veteran's claim was previously denied in a September 1986 
because there was no evidence of arthritis in his feet.  
Thus, for evidence to be material, it must relate to this 
missing fact.

New evidence received since September 1986 includes the 
Veteran's statements and testimony, VA and non-VA treatment 
records and VA examination reports.  Although some of the 
current evidence continues to fail to show the Veteran has 
arthritis in his feet, there is also evidence that shows he 
does.  Specifically, there is the report of an x-ray from 
July 2006 that indicates there is mild osteodegenerative 
disease scattered in the tarsal bones of the midfoot and in 
the first metatarsal phalangeal joints in both feet.  As this 
goes towards the question of whether the Veteran currently 
has arthritis in both his feet, the Board finds it is 
material and, thus, sufficient evidence to reopen the 
Veteran's claim for service connection for arthritis in both 
feet.

Accordingly, the Board finds that the evidence received 
subsequent to September 1986 is new and material and serves 
to reopen the claim for service connection for arthritis in 
both feet.  However, as the Veteran claims that this 
condition is secondary to his service-connected bilateral pes 
planus with painful callosities, the Board cannot adjudicate 
the reopened claim as further assistance to the Veteran is 
required to comply with VA's duty to notify and assist the 
Veteran in developing his claim.  This is detailed in the 
REMAND below.


ORDER

Entitlement to service connection for plantar warts on the 
right foot is granted.

Entitlement to service connection for residuals of right 
wrist surgery is denied.

New and material evidence having been presented, the 
Veteran's claim for service connection for arthritis in both 
feet is reopened and, to that extent only, the appeal is 
granted.

REMAND

The Board finds that remand is necessary for further 
development and appropriate adjudication of the Veteran's 
claims for an increased disability rating for bilateral pes 
planus with painful calluses, a TDIU, and service connection 
for arthritis in both feet.  

The Veteran's claim for service connection for arthritis in 
both feet having been reopened, the Board finds that remand 
for a VA examination is necessary to confirm the diagnosis of 
arthritis in the feet and to obtain an opinion as to its 
etiology.  The Board notes that, at the hearing in January 
2009, the Veteran testified that the arthritis in his feet is 
due to his service-connected bilateral pes planus with 
painful callosities/plantar warts.  Thus, the opinion 
obtained should address whether any present arthritis in the 
feet is proximately due to, the result of or has been 
aggravated by the service-connected bilateral pes planus with 
painful callosities/plantar warts.

The Veteran's claims for an increased disability rating for 
his service-connected bilateral pes planus with painful 
callosities/plantar warts and a TDIU are remanded for 
additional documentary development.  The Veteran has asserted 
that he was forced into disability retirement in October 2005 
from his job at the U.S. Mint (i.e., U.S. Department of 
Treasury) in Philadelphia, Pennsylvania, because of his 
service-connected bilateral pes planus with painful 
callosities/plantar warts.  VA Form 21-4192 was completed and 
returned by the U.S. Department of Treasury in January 2007, 
which indicates that the Veteran was placed on leave without 
pay as of October 11, 2005, pending approval by the Office of 
Personnel Management of the Veteran's application for 
disability retirement.  The Board believes that the Veteran's 
retirement paperwork may be relevant to his claims for 
increase and TDIU benefits.  Thus, on remand, efforts should 
be undertaken to obtain these records from the Office of 
Personnel Management or other appropriate agency.

Furthermore, the Veteran testified at the hearing that he is 
receiving disability compensation from the Social Security 
Administration.  Although he thought these records were in 
the claims file, they are not.  Thus, on remand, Social 
Security Administration adjudication and medical records also 
should be obtained.  

After all additional development has been obtained, the 
Veteran should be scheduled for a VA examination to ascertain 
the current severity of his service-connected bilateral pes 
planus with painful callosities/plantar warts and to obtain 
an opinion as to the affect this service-connected disability 
has on the Veteran's employability based upon a review of the 
evidence of record.

Finally, the Board notes that the Veteran has asserted that 
his claim for an increased disability rating for his service-
connected bilateral pes planus with painful 
callosities/plantar warts should be referred for 
extraschedular consideration.  The record does not reflect 
meaningful consideration of this contention.  Thus, on 
remand, the issue of whether the Veteran is entitled to 
referral for extraschedular consideration under 38 C.F.R. 
§§ 3.321(b) and 4.16(b) must be adjudicated and adequate 
reasons and bases set forth for the decision rendered.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Office of Personnel 
Management, or any other appropriate agency, 
and request a copy of any records pertaining 
to the Veteran's application for disability 
retirement from the U.S. Department of 
Treasury filed in or around October 2005.  
Associate all correspondence and any records 
received with the claims file.

2.  Obtain the Veteran's medical and 
adjudication records from the Social Security 
Administration pertaining to his application 
and receipt of disability benefits.  
Associate all correspondence and any records 
received with the claims file.

3.  Thereafter, the Veteran should be 
scheduled for a VA examination of his feet.  
The claims file must be made available to the 
examiner who should review it prior to 
conducting the examination.  Such review must 
be noted in the examination report.

With regard to the claim for service 
connection for arthritis in both feet - All 
diagnostic testing (i.e., x-rays) should be 
conducted to ascertain whether the Veteran 
has arthritis in one or both of his feet and 
where such arthritis is located in the foot.  
If it is concluded that the Veteran does have 
arthritis in one or both of his feet, then 
the examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the arthritis present is proximately due 
to, the result of, or has been aggravated by 
the Veteran's service-connected bilateral pes 
planus with painful callosities/plantar 
warts, or whether it is otherwise related to 
the Veteran's active military service (i.e., 
related to any injury or disease incurred in 
service).  A full rationale should be 
provided for all opinions given, including a 
discussion of any contrary evidence.

With regard to the claim for an increased 
disability rating for service-connected 
bilateral pes planus with painful 
callosities/plantar warts - All necessary 
tests and studies should be conducted in 
order to ascertain the severity of the 
Veteran's service-connected bilateral pes 
planus with painful callosities/plantar 
warts.  The examiner should determine the 
limitation of motion, if any, of the involved 
joints and discuss whether there is pain on 
movement, swelling, tenderness, deformity or 
atrophy of disuse.  The examiner should note 
whether there is pronounced flatfeet 
bilaterally with such signs and symptoms as 
marked pronation, extreme tenderness of 
plantar surfaces, marked inward displacement 
and severe spasm of the tendo achillis on 
manipulation, and whether these symptoms are 
improved by orthopedic shoes or appliances.  

The examiner should also elicit information 
as to the frequency, duration, and severity 
of any associated symptomatology, and loss of 
function in daily activities, including work 
and physical activity.  Thereafter, the 
examiner should opine as to whether, without 
regard to the Veteran's age or the impact of 
any nonservice-connected disabilities, it is 
at least as likely as not that his service-
connected bilateral foot disability has 
markedly interfered with the Veteran's 
employment and/or renders him unable to 
secure or follow a substantially gainful 
occupation.  The examiner should consider all 
evidence of record, including not only 
medical records but also employment records, 
VA vocational rehabilitation records and 
Social Security Administration records.  A 
complete rationale for any opinion expressed 
and conclusion reached should be set forth in 
a legible report.

4.  After all necessary action to comply with 
this remand has been taken, the Veteran's 
claims should be readjudicated, including 
whether referral to the Director, 
Compensation and Pension Service, is 
warranted for extraschedular consideration 
under both 38 C.F.R. §§ 3.321(b) and 4.16 (b) 
for the appropriate issues.  

5.  If such action does not resolve the 
claims, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


